FILED
                            NOT FOR PUBLICATION                            DEC 09 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


FRANCIS RAJ,                                     No. 11-17469

               Petitioner - Appellant,           D.C. No. 1:11-cv-01165-LJO

  v.
                                                 MEMORANDUM*
MICHAEL L. BENOV, Warden,

               Respondent - Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                          Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Francis Raj appeals pro se from the district court’s judgment denying his 28

U.S.C. § 2241 habeas petition challenging a prison disciplinary action that resulted

in the loss of good time credits. We have jurisdiction under 28 U.S.C. § 1291. We



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review the denial of a section 2241 petition de novo, see Tablada v. Thomas, 533

F.3d 800, 805 (9th Cir. 2008), and we affirm.

      Raj was found to have violated the Bureau of Prisons’ Prohibited Acts Code

104, based on his possession of a razor blade. See 28 C.F.R. § 541.13, Table 3,

Code 104 (2010) (prohibiting “[p]ossession, manufacture, or introduction of a gun,

firearm, weapon, sharpened instrument, knife, dangerous chemical, explosive or

any ammunition”). Raj contends that this finding was not supported because a

razor blade is not a “weapon” or “sharpened instrument.” This contention is

unavailing because a razor blade removed from a disposable razor is inherently

dangerous. Accordingly, Raj’s due process rights were not violated because some

evidence supports the disciplinary findings. See Superintendent v. Hill, 472 U.S.

445, 455 (1985).

      In his reply brief, Raj also contends that the disciplinary hearing officer at

Taft Correctional Institution lacked authority to discipline him. Because this

contention was not raised in Raj’s petition before the district court, we decline to

consider it on appeal. See Cacoperdo v. Demosthenes, 37 F.3d 504, 507 (9th Cir.

1994) (“Habeas claims that are not raised before the district court in the petition are

not cognizable on appeal.”).

      AFFIRMED.


                                           2                                     11-17469